
	
		I
		112th CONGRESS
		1st Session
		H. R. 3688
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2011
			Mr. Nadler introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the copyright law to secure the rights of
		  artists of works of visual art to provide for royalties, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Equity for Visual Artists Act of
			 2011.
		2.DefinitionsSection 101 of title 17, United States Code,
			 is amended by—
			(1)inserting after
			 the definition of architectural work the following:
				
					For
				purposes of section 106(b), auction means a public sale run by an
				entity that sells to the highest bidder works of visual art in which the
				cumulative amount of such works sold during the previous year is more than
				$25,000,000 and does not solely conduct the sale of visual art by the entity on
				the
				Internet.;
			(2)inserting after
			 the definition of proprietor and prior to the definition of
			 pseudonymous work the following:
				
					For
				purposes of section 106(b), price is the aggregate of all
				installments paid in cash or in-kind by or on behalf of a purchaser for a work
				as the result of auction of that
				work.;
			(3)inserting at the
			 end of the definition of Publication the following: For
			 purposes of section 106(b), in the case of a work of visual art as defined in
			 this section, a publication does not include photographic reproductions or
			 other images of the work, including castings of a sculptural work, made or
			 distributed prior to January 1, 1978, in connection with the exhibition of such
			 work by a gallery or museum, whether for purposes of sale of the original work,
			 or in connection with any publication authorized by a gallery or museum in
			 possession of the work regardless of whether such publication was with the
			 consent of the author. In no other circumstances is a work of visual art
			 considered to have been published prior to January 1, 1978, unless such
			 publication has been authorized by the express written consent of the author of
			 such work.;
			(4)inserting after
			 the definition of registration and prior to the definition of
			 sound recordings the following:
				
					For
				purposes of sections 106(b) and 701(b)(5), sale means transfer of
				ownership or physical possession of a work as the result of the auction of that
				work.;
				and
			(5)amending paragraph
			 (1) of the definition of a work of visual art to read as
			 follows:
				
					(1)a painting,
				drawing, print, sculpture, or photograph, existing either in the original
				embodiment or in a limited edition of 200 copies or fewer that bear the
				signature or other identifying mark of the author and are consecutively
				numbered by the author, or, in the case of a sculpture in multiple cast,
				carved, or fabricated sculptures of 200 or fewer that are consecutively
				numbered by the author and bear the signature or other identifying mark of the
				author;
				or
					.
			3.Exclusive
			 rightsSection 106 of title
			 17, United States Code, is amended by—
			(1)inserting (a) before
			 Subject to sections 107 through 122; and
			(2)adding at the end the following:
				
					(b)(1)In this subsection, the
				term net royalty means the royalty amount collected less
				administrative expenses of the visual artists' collecting society. In no case
				shall the administrative expenses of the visual artists' collecting society
				subtracted from the royalty amount collected exceed 18 percent.
						(2)Whenever a work of visual art is sold
				as the result of auction of that work by someone other than the artist who is
				the author of the work, the entity that collects the money or other
				consideration paid for the sale of the work shall, within 90 days of collecting
				such money or other consideration, pay out of the proceeds of the sale a
				royalty equal to 7 percent of the price. Such royalty shall be paid to a visual
				artists’ collecting society. The collecting society shall distribute, no fewer
				than 4 times per year, 50 percent of the net royalty to the artist or his or
				her successor as copyright owner. After payment to the artist or his or her
				successor as copyright owner, the remaining 50 percent of the net royalty shall
				be deposited into an escrow account established by the collecting society for
				the purposes of funding purchases by nonprofit art museums in the United States
				of works of visual art authored by living artists domiciled in the United
				States. The right to receive such royalty and the obligation to deposit the
				remaining share of sale proceeds into the escrow account provided in this
				subsection may not be waived by the artist or his successor as copyright owner.
				Failure of the entity collecting the money or other consideration resulting
				from the sale of the work to pay the royalty provided under this section shall
				constitute an infringement of copyright. Any such infringement shall be subject
				to the payment of statutory damages under section 504.
						(3)Paragraph (2) shall not apply to the
				sale of a work for a gross sales price of less than $10,000, or in exchange for
				property with a fair market value of less than
				$10,000.
						.
			4.Notice of
			 copyrightSection 401 of title
			 17, United States Code, is amended by adding at the end the following:
			
				(e)Non
				applicability to works of visual artThe provisions of this
				section shall not apply to a work of visual
				art.
				.
		5.Copyright
			 officeSection 701(b) of title
			 17, United States Code, is amended by—
			(1)redesignating paragraph (5) as paragraph
			 (6); and
			(2)inserting after paragraph (4) the
			 following:
				
					(5)Issue regulations
				governing visual artists’ collecting societies pursuant to section 106(b),
				which shall, at a minimum—
						(A)establish a
				process by which entities would be determined to be and designated as visual
				artists' collecting societies;
						(B)require that a
				visual artists’ collecting society authorized to administer royalty collections
				and distributions under this title shall have had prior experience in licensing
				the copyrights of authors of works of visual art in the United States, or have
				been authorized by no fewer than 10,000 authors of works of visual art, either
				directly or by virtue of reciprocal agreements with foreign collecting
				societies, to license the rights granted under section 106;
						(C)exclude any entity
				from being considered a visual artists’ collecting society where, after having
				been designated a visual artists' collecting society, the royalties collected
				for at least 5 consecutive years have not been distributed directly to authors
				after deduction of administrative expenses;
						(D)establish the methodology and procedures
				pursuant to which visual artists’ collecting societies shall make grants to
				nonprofit museums for the purchase of works with the escrow funds provided in
				this section, after notice and opportunity to comment, including—
							(i)the criteria to be
				used by the visual artists’ collecting societies for application by nonprofit
				art museums for the purchase of works out of the funds held in escrow for that
				purpose by such societies;
							(ii)the amount of the
				maximum grant for the purchase of an individual work of visual art;
							(iii)the maximum
				amount that may be granted to a nonprofit museum; and
							(iv)criteria for the
				award of grants when the amounts requested exceed the total amount of funds
				held in escrow;
							(E)require that each
				such society provide the Register of Copyrights with an annual audit of royalty
				funds collected under section 106(b)(1) that includes the total amount received
				from the sales of works of visual art, the total amount paid in distributions
				to artists or, if deceased, to their successors as owners of copyright, and the
				total amount paid in grants to each nonprofit museum for the purchase of works
				of visual art; and
						(F)make publicly
				available an annual report to the Congress setting forth the total amount of
				royalties received by each visual artists’ collecting society and the amount
				disbursed to each nonprofit art museum receiving a grant or grants from the
				escrow funds established by each visual artists' collecting society.
						Except as
				necessary for the report to Congress required pursuant to subparagraph (F), the
				Register of Copyrights shall not disclose any confidential or proprietary
				information provided to it in the annual audits made available pursuant to this
				section..
			6.Copyright office
			 feesSection 708(a) of title
			 17, United States Code, is amended—
			(1)by redesignating paragraphs (10) and (11)
			 as paragraphs (11) and (12), respectively;
			(2)by inserting after paragraph (9) the
			 following:
				
					(10)for expenses
				associated with carrying out its responsibilities under section 701(b)(5),
				provided that such fees shall be paid out of the total royalty payments
				received by collecting societies pursuant to section 106(b), before deduction
				of such societies’ administrative expenses; and provided further, that
				following the initial rulemaking necessary to carry out its obligations under
				section 701(b)(5), such fees shall not exceed 5 percent of the total annual
				amount of royalties received by such collecting
				societies;
					;
				and
			(3)in the matter
			 following paragraph (12), as so redesignated, in the second sentence, by
			 striking (10) and (11) and inserting (11) and
			 (12).
			7.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on the date that is 1 year after
			 the date of enactment of this Act.
		
